CANTY, J.
I concur in the result. By section 3 of the act, it was the duty of the board, after the appropriation by the city council, to fix definitely the compensation for each class of teachers, to be paid “for the ensuing year,” which compensation ‘-shall be paid monthly.” This was not done, but a resolution was passed by which the board resolved to fix such compensation after the school year closed, and in the meantime the teachers were paid a certain definite salary for eách month except the last. This method of procedure was wholly irregular. If the fact that t)ie board hadr each month except the last, ordered a certain fixed sum to be paid as monthly compensation, could be taken alone, it might amount to a fixing of the compensation for the whole year at the same monthly rate. But this fact cannot be taken alone. The board passed this irregular and illegal resolution, and the teachers acquiesced in it. The board had power to fix legally the salary for the year, and might have done so if the teachers had not acquiesced in the illegal resolution. Under these circumstances, the teachers-are estopped to take advantage of the irregular and illegal way in which the salaries were fixed. See Bowe v. City of St. Paul, 70 Minn. 341, 345, 73 N. W. 184, and the case there cited. ’